 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   IN RE EXTRADITION OF ESTANISLAO Case No. 1:13 -mc-00017-SAB
     FLORENCIO MORALES-HERNANDEZ
12                                   ORDER COMMITTING ESTANISLAO
                                     FLORENCIO MORALES-HERNANDEZ TO
13                                   THE CUSTODY OF THE UNITED STATES
                                     MARSHAL
14

15

16

17          On March 15, 2019, the Court issued an order granting the request for extradition and

18 certifying that Estanislao Florencio Morales-Hernandez is extraditable to Mexico for the charged

19 crime of aggravated homicide with unfair advantage. Accordingly, IT IS HEREBY ORDERED
20 that Estanislao Florencio Morales-Hernandez is committed to the custody of the United States

21 Marshal pending further decision on extradition and surrender by the Secretary of State pursuant

22 to 18 U.S.C. § 3184.

23
     IT IS SO ORDERED.
24

25 Dated:     March 19, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                   1
